           Case 2:21-cv-00571-JCC-JRC Document 21 Filed 08/23/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      DONNITTA SINCLAIR,
                                                             CASE NO. 2:21-cv-00571-JCC-JRC
11                             Plaintiff,
                                                             SCHEDULING ORDER
12              v.

13      CITY OF SEATTLE,

14                             Defendant.

15

16          The Court has reviewed the parties’ Joint Status Report (Dkt. 18) and schedules this

17   case for a fifteen day jury trial on September 19, 2022, at 9:30 a.m. before the Honorable

18   John C. Coughenour, Courtroom 16206 with the following pretrial schedule:

19                                    Event                                     Date

20      Deadline for joining additional parties                            January 31, 2022

21      Deadline for amending pleadings                                   February 14, 2022

22      Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)      January 29, 2022

23      Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)     February 28, 2022

24


     SCHEDULING ORDER - 1
            Case 2:21-cv-00571-JCC-JRC Document 21 Filed 08/23/21 Page 2 of 4




 1      Rebuttal expert disclosures                                               March 30, 2022

 2      All motions related to discovery must be noted on the motion calendar no later than the
        Friday before discovery closes pursuant to LCR 7(d) and LCR 37(a)(2)
 3      Discovery completed by                                                April 29, 2022

 4      All dispositive motions must be filed by (see LCR 7(d))                    May 27, 2022

 5      All motions in limine must be filed by this date and noted on the         August 15, 2022
        motion calendar no later than the second Friday after filing.
 6
        Motions in limine raised in trial briefs will not be considered.
 7      Agreed LCR 16.1 Pretrial Order due                                        August 22, 2022

 8      Trial briefs, proposed voir dire, jury instructions and exhibits by    September 16, 2022

 9
            This order sets firm dates that can be changed only by order of the Court, not by
10
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
11
     shown. Failure to complete discovery within the time allowed is not recognized as good cause.
12
     If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
13
     holiday, the act or event shall be performed on the next business day.
14
            If the trial dates assigned to this matter creates an irreconcilable conflict, counsel must
15
     notify Deputy Clerk Kelly Miller at Kelly_miller@wawd.uscourts.gov, within 10 days of the
16
     date of this Order and must set forth the exact nature of the conflict. A failure to do so will be
17
     deemed a waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be
18
     understood that the trial may have to await the completion of other cases.
19
                                              Trial Procedures
20
            1.      Jury Instructions. Jury instructions should be numbered sequentially. Counsel
21
     should submit two copies of proposed jury instructions, one with citations and one without, and
22
     should send electronic copies of the instructions to the chambers orders inbox at
23
     coughenourorders@wawd.uscourts.gov. Counsel is advised that the Court relies primarily on the
24


     SCHEDULING ORDER - 2
            Case 2:21-cv-00571-JCC-JRC Document 21 Filed 08/23/21 Page 3 of 4




 1   Ninth Circuit Manual of Model Jury instructions, available at ttp://www3.ce9.uscourts.gov/jury-

 2   instructions/model-civil. The Court will rarely, if ever, deviate from the model instructions’

 3   language. Counsel should refer to the filing instructions in Local Rule CR 51(h) for further

 4   instruction on Joint Instructions and Joint Statements of Disputed Instructions.

 5           2.      Trial exhibits. The Court must receive all trial exhibits by the date noted above.

 6    All trial exhibits must be pre-marked by counsel. Exhibit tags can be obtained from the Clerk’s

 7   Office. Plaintiff’s exhibits shall be numbered consecutively starting with number 1.

 8   Defendant’s exhibits shall be numbered consecutively starting with number A-1. Duplicated

 9   documents shall not be listed twice on the exhibit list. Once a party has identified an exhibit

10   on the exhibit list or in the pretrial order, any party may use it. Each set of exhibits shall

11   be submitted in a three-ring binder with appropriately numbered tabs. This original, and

12   one copy, should be delivered to the in-court clerk on the morning of trial. If the exhibit list

13   is revised at any time after it is filed with the Court, counsel shall file a revised exhibit list.

14   Technology training is strongly encouraged.

15                                                  Discovery

16           As required by LCR 37(a), all discovery matters are to be resolved by agreement if

17   possible. Counsel shall also cooperate in preparing the agreed pretrial order in the format

18   required by LCR 16.1.

19                                                 Settlement

20           If this case settles, plaintiff’s counsel shall notify Kelly Miller via e-mail at

21   Kelly_Miller@wawd.uscourts.gov, as soon as possible. Pursuant to LCR 11(b), an attorney who

22   fails to give the Deputy Clerk prompt notice of settlement may be subject to such discipline as

23   the Court deems appropriate.

24


     SCHEDULING ORDER - 3
          Case 2:21-cv-00571-JCC-JRC Document 21 Filed 08/23/21 Page 4 of 4




 1         The Clerk is directed to send copies of this Order to all parties of record.

 2         Dated this 23rd day of August, 2021.

 3

 4                                                        A
                                                          J. Richard Creatura
 5                                                        Chief United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     SCHEDULING ORDER - 4
